Title: Patrick Gibson to Thomas Jefferson, 29 March 1815
From: Gibson, Patrick
To: Jefferson, Thomas


          Sir  Richmond 29th March 1815
          I send you inclosed $70 in the manner requested in your favor of the 22nd Inst—Our flour market has, as I apprehended declined considerably, sales cannot now be made at $6, nor do I think our northern, nor the European markets (if accounts received from thence be correct) would justify a higher price, letters from the Havanna mention the arrival there of a ship from France with 5000 bls: which cost 5$ only, consequently shipments there the W.I: would not answer at anything beyond our present prices, such are my impressions; they may however be incorrect and as I am much interrested in the event; you will greatly oblige me by informing me upon what you ground your expectations of a rise—257 bls: of your Shadwell flour have been received this season none as yet from Bedford, nor has your Tobacco yet come down—, this article still continues brisk at the prices formerly mentiond, in a few instances competition has carried it to 15 & in  two instances to 
          
            
              4 Hhds
              
              2 Hhds
              
              
            
            
              165/.
              &
              1615/.
              $—
              With great respect I am Your obt Serv
            
          
          Patrick Gibson
        